Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of the Claims
Pursuant to the amendment dated 09/13/2022, new claim 21 has been added.  Claim 17 has been cancelled in a prior communication.  Claims 1-16 and 18-21 are pending.  Claims 1-6 stand withdrawn, without traverse.  
Claims 7-16 and 18-21 are under current examination.  
All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

  Claims 7-16 and 20 are rejected under 35 U.S.C. 103 as obvious over Cui et al. (CN 102973654; publication date: 03/20/2013; citing the English Machine Translation; of record), in view of Petrus (US 6,346,519; issue date 02/12/2002) and further in view of Eitel (Can Zinc Upset Your Stomach; Livestrong Website pages 1-3; available online from 09/07/2011) and Emoto (US 6,458,395; issue date: 10/01/2002), as evidenced by Cinnamaldehyde website (retrieved from the internet on 09/28/2017; cited in the IDS filed on 12/27/2018) and Cinnamon spice nutrition facts (Nutrition and You website; publicly available from 11/11/2010; cited in the IDS filed on 12/27/2018).

Cui discloses a composition containing cinnamon, zinc gluconate, calcium gluconate, vitamin D, flavor and water.  As the majority of the composition is composed of water, the examiner considers the composition to be liquid.  
Cui discloses that the composition is formulated as a capsule to avoid an upset stomach due to zinc exposure, and therefore Cui’s invention is excluded by instant claim 7; however, liquid formulations other than capsules would have been prima facie obvious to one having ordinary skill in the art:
Petrus discloses that some individuals have difficulty swallowing large dosage forms due to esophageal strictures or other pathology and these patients may be administered liquid forms such as a suspension (para bridging col 7-8).  Petrus mentions a tablet, but one having ordinary skill would recognize that capsules would be similarly difficult to swallow.  Petrus discloses further that the most common adverse effect of zinc therapy is gastrointestinal irritation, which is reported to occur in approximately 10% of patients (col 6, lines 61-64).
Eitel discloses that zinc can upset the gastrointestinal tract; however, this can be countered by consumption with food (page 2).  
It would have been prima facie obvious to formulate the liquid component of Cui’s composition as a liquid formulation suspension in place of a capsule.  The artisan of ordinary skill would have been motivated to do so in order to provide a dosage form that could be easily swallowed by patients who cannot swallow bulky capsules.  The skilled artisan would have had reasonable expectation of success because zinc only causes g.i. upset in 10 % of patients, therefore a liquid formulation that is not in a capsule to protect the g.i. tract would be suitable for 90% of patients, and because the 10% of patients that are affected, the stomach upset can be countered by giving the zinc supplement with food, and/or the zinc could be formulated as a particle in suspension having an enteric coating as disclosed by Petrus (col 7).  
Petrus does not specify a liquid formulation beyond “suspension”.  
Emoto discloses that yogurt is a conventional food for supplying necessary nutrition to patients suffering from dysphagia (i.e. difficulty swallowing; col 1, lines 15-21).  
It would have been prima facie obvious to choose yogurt as the specific type of liquid formulation of Cui/Petrus/Eitel because this substance was well known as of the effective filing date of the instant invention for delivery to patients suffering from dysphagia.  See MPEP 2144.07.  
With regard to the amounts and ratios of each ingredient required by claims 7, 9, 10, 15, 16, and 20 Cui discloses a composition containing cinnamon.  Cinnamaldehyde website (page 2) indicates that cinnamon bark contains 1-4% volatile oils, 65-75% of which are cinnamaldehyde.  The claimed amounts of cinnamaldehyde are considered obvious because Cui discloses that the composition may contain cinnamon in an amount of 100-2000 grams (which amounts to 1 to 80 g cinnamon oils, which in turn is 0.65 to 60 g of cinnamaldehyde).  The remainder of the composition is mainly water, and Cui discloses an amount of water of from 5000-30,000 grams.  The range in amount of cinnamaldehyde in ppm implicitly disclosed by Cui (see 6th para of the machine translation where general ranges in amounts of each ingredient are disclosed) falls with the range recited in the instant claims.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Analogously, the claimed ratios are considered obvious because Cui discloses that the composition may contain cinnamon in an amount of 100-2000 g and zinc gluconate in an amount of 15-80 g.  The resulting range in molar ratio of cinnamaldehyde to zinc overlaps with the range recited in the instant claims.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Moreover, the composition is formulated for supplementation of zinc.  It would be a matter of routine testing for one having ordinary skill to make adjustments to the amount of zinc in the composition to achieve the desired degree of supplementation and the amount of cinnamaldehyde to achieve a desired flavor in any given population of patients when the composition is formulated as a liquid and specifically a yogurt in a volume sufficient for a patient with dysphagia to swallow.  For this reason, the examiner does not consider the limitations on amount of cinnamaldehyde or ratio of cinnamaldehyde to zinc to patentably define over the cited prior art.  See MPEP 2144.05(II)(A), citing Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  
With regard to claim 8, the instant specification indicates that cinnamon promotes the swallowing reflex and therefore the examiner considers this to be an inherent property of Cui’s composition containing cinnamon.  
With regard to claim 11, there is cinnamon bark in Cui’s composition.  The Cinnamon spice nutrition facts website discloses that cinnamon contains protein and carbohydrate (table on page 2).
With regard to claim 12, as noted above, cinnamon bark contains cinnamon essential oil, therefore claim 12 is obvious over Cui.
With regard to claim 13, the composition contains cinnamaldehyde.  As there is no structural distinction between isolated or synthetic cinnamaldehyde and cinnamaldehyde derived from cinnamon oil or bark, the examiner considers claim 13 to read on Cui’s composition for all the reasons set forth above because the substance is present in the composition.  
With regard to claim 14, Cui discloses using zinc gluconate as the zinc source in their formulation; however, Petrus discloses that zinc citrate and zinc gluconate were both known sources of nutritional zinc at the filing date of the instant invention.  It would have been prima facie obvious to substitute the zinc gluconate disclosed by Cui with zinc citrate because one having ordinary skill would have recognized this substance to be a suitable source of nutritional zinc (see MPEP 2144.07).  
 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Cui et al. (CN 102973654; publication date: 03/20/2013; citing the English Machine Translation; of record), in view of Petrus (US 6,346,519; issue date 02/12/2002) and further in view of Eitel (Can Zinc Upset Your Stomach; Livestrong Website pages 1-3; available online from 09/07/2011) and Emoto (US 6,458,395; issue date: 10/01/2002), as evidenced by Cinnamaldehyde website (retrieved from the internet on 09/28/2017; cited in the IDS filed on 12/27/2018) and Cinnamon spice nutrition facts (Nutrition and You website; publicly available from 11/11/2010; cited in the IDS filed on 12/27/2018) as applied to claims 7-16 and 20 above, and further in view of Applewhite et al. (US 2013/0323325; publication date: 12/05/2013).  

The relevant disclosures of Cui, Petrus, Eitel, and Emoto are set forth above.  Petrus discloses that zinc can be formulated as a suspension for patients that have difficulty swallowing; however, neither reference discloses the substances recited in instant claim 19.  
Applewhite, in the analogous art of nutritional supplements containing zinc (abstract) and liquid dosage forms for subjects who have difficulty swallowing (0002), discloses that xanthan gum or locust bean gum can be used as a suspending agent (0009).  Applewhite discloses further that Xanthan gum is a natural anionic biopolysaccharide made up of different monosaccharides, mannose, glucose and glucuronic acids. It has the advantage over other common natural polymers of resisting degradation by enzymes. Suspensions using Xanthan gums have the advantage that once the yield stress is exceeded, they are shearing thinning i.e. the viscosity reduces with increasing shear input. Therefore, if settling occurs, shear input can be applied (by, for example shaking of the liquid container) to reduce the viscosity and thus aid re-dispersion of any settled solids (0059).  
It would have been prima facie obvious to formulate a suspension of zinc using a gum such as xanthan gum as a suspending agent.  One would have been motivated to do so in order to provide even distribution of the active ingredients through the suspension.  The artisan of ordinary skill would have had reasonable expectation of success because this is a common excipient in pharmaceutical suspensions and would merely require testing several concentrations to achieve a desired suspending effect.  
With regard to claim 18, Applewhite discloses formulating the composition as a food (0191), which would fall within the scope of “medical food” because it provides a health benefit (nutrient supplementation).  

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Cui et al. (CN 102973654; publication date: 03/20/2013; citing the English Machine Translation; of record), in view of Petrus (US 6,346,519; issue date 02/12/2002) and further in view of Eitel (Can Zinc Upset Your Stomach; Livestrong Website pages 1-3; available online from 09/07/2011) and Emoto (US 6,458,395; issue date: 10/01/2002), as evidenced by Cinnamaldehyde website (retrieved from the internet on 09/28/2017; cited in the IDS filed on 12/27/2018) and Cinnamon spice nutrition facts (Nutrition and You website; publicly available from 11/11/2010; cited in the IDS filed on 12/27/2018) as applied to claims 7-16 and 20 above, and further in view of Ranganathan et al (US 2001/0051150; publication date: 12/13/2001).  

The relevant disclosures of Cui, Petrus, Eitel, and Emoto are set forth above.  As noted above, Emoto discloses that yogurt is a conventional food for supplying necessary nutrition to patients suffering from difficulty swallowing, but none of the above references disclose the specific food products recited in instant claim 21.  
Ranganathan discloses that in addition to yogurt, milk shakes are easy to eat (0023).
It would have been prima facie to formulate the contents of Cui’s capsule as a yogurt or as a milk shake because one having ordinary skill in the art would have recognized that either of these foods serve the same purpose of being easy for patients to swallow.  See MPEP 2144.06.  

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.

On page 6, Applicant argues  the primary reference Cui does not disclose or suggest that its product is not in a form of a capsule, but is a food product selected from the group consisting of milk-shake, yogurt drink, smoothie, soy-based drink, and combinations thereof, as required by the present claims, and that Cui explicitly discloses that its product is a "calcium and zinc gluconate capsule."  On pages 6-7, Applicant argues  Emoto merely discloses gelatinous food products for supplying balanced nutrition. See Emoto, Title, Abstract and col. 1, lines 5-12. Emoto fails to disclose anything related to cinnamaldehyde, let alone the specific liquid composition comprising cinnamaldehyde and zinc.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 7, Applicant argues that the skilled artisan without hindsight would not have combined Cui and Emoto to arrive at the instant invention.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant’s arguments on pages 6-7 that there was no motivation to modify Cui’s invention ignore the specific rationale underlying the obviousness conclusion laid out in the rejection.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 7-11, 13-16, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,110,120. 

Although the claims at issue are not identical, they are not patentably distinct from each other because for the following reasons:
Inter alia the claims of the ‘120 patent embrace compositions containing cinnamaldehyde and zinc selected from the group consisting of zinc chloride, zinc sulfate, zinc lactate, zinc citrate.  The composition is a food product, including a beverage (i.e. a liquid food product and specifically milk-shake, a yogurt drink, smoothie, soy based drink; col 14, lines 50-55) or a product containing starches or gums (col 14, lines 61-62 of the ‘120 patent for what is embraced by food product).  The cinnamaldehyde is present in the composition in amounts ranging from 31.87 ppm to 6191 ppm, which embraces the amount of this ingredient required by the instant claims and which the instant specification indicates will be effective for promoting swallowing (see instant specification at page 8).  The ratio of cinnamaldehyde to zinc required by the instant claims is the same as the range for this parameter recited in the ‘120 claims.  The food product comprises a component selected from the group consisting of protein, carbohydrate, fat, and combinations thereof because the categories of cereal bar, dairy bar, soup, breakfast cereal, muesli, cookie, biscuit etc. embraced by the ‘562 application each contain substances falling within the scope of protein, carbohydrate, or fat.  With regard to instant claim 13, the composition contains cinnamaldehyde.  As there is no structural distinction between isolated or synthetic cinnamaldehyde and cinnamaldehyde derived from cinnamon oil, the examiner considers claim 13 to read on the compositions of the ‘120 patent for all of the reasons set forth above because the substance is present in the composition.  

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,110,120 as applied to claims 7-11, 13-16, and 18-21 above, and further in view of Cinnamaldehyde website (retrieved from the internet on 09/28/2017; cited in the IDS filed on 12/27/2018).

The relevant limitations of the ‘120 patent are set forth above.  The ‘120 patent does not recite that the cinnamaldehyde is derived from cinnamon essential oil. 
Cinnamaldehyde website, page 2 discloses that cinnamon oil contains 65-75 % cinnamaldehyde It would be prima facie obvious to use cinnamon oil as the cinnamaldehyde source in the composition embraced by the 562 claims because one having ordinary skill in the art would recognize this substance as suitable source for this purpose.  See MPEP 2144.07.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,092,028. 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia the claims of the ‘028 patent embrace compositions containing cinnamaldehyde and zinc derived from the sources recited in the instant claims.  The composition is a food product (which embraces liquids see col 8, line 66 and specifically milk-shake, a yogurt drink, smoothie, soy based drink col 11, line 17) having starch or gum (col 11, line 19).  The cinnamaldehyde is present in the composition in amounts ranging from 31.87 ppm to 100 ppm, which embraces the amount of this ingredient required by instant claim 13 and which the instant specification indicates will be effective for promoting swallowing (see instant specification at page 8).  The ratio of cinnamaldehyde to zinc required by the instant claims is the same as the range for this parameter recited in the ‘028 claims.  With regard to instant claim 7, the term “composition” recited in claim 1 of the ‘028 patent embraces food products comprising a component selected from the group consisting of protein, carbohydrate, fat, and combinations thereof (see specification col 4, lines 38-39).  

Claims 7-16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-15 of copending Application No. 17/578, 844 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims.
Inter alia the claims of the ‘844 application embrace a method of preparing compositions containing cinnamaldehyde and zinc derived from the sources recited in the instant claims.  The composition is a food product (which embraces liquids and specifically milk-shake, a yogurt drink, smoothie, soy based drink and supplement may further contain protective hydrocolloids (such as gums, proteins, modified starches); see para 0058 and 0059 of the ‘844 specification for what is embraced by the term “food product” and “composition” as recited in the ‘844 claims).  The composition may further comprise protein, carbohydrate, fat, and combinations thereof.  The cinnamaldehyde is present in the composition in amounts ranging from 31.87 ppm to 100 ppm, which embraces the amount of this ingredient required by instant claim 13 and which the instant specification indicates will be effective for promoting swallowing (see instant specification at page 8).  The ratio of cinnamaldehyde to zinc required by the instant claims is the same as the range for this parameter recited in the ‘844 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7-16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 and 21 of copending Application No. 17/388,270 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims render obvious the instant claims 

Inter alia the claims of the ‘270 application embrace a method of using compositions containing cinnamaldehyde and zinc.  The term “composition”, as used in the ‘270 application embraces liquids and specifically milk-shake, a yogurt drink, smoothie, soy based drink and supplement may further contain protective hydrocolloids (such as gums, proteins, modified starches), and may be a substance containing protein, carbohydrate, fat and combinations thereof: see para 0034, 00118, and 00119 of the ‘720 specification for what is embraced by the term “composition” as recited in the instant claims).  The cinnamaldehyde and zinc are derived from the sources recited in the instant claims (see 00106, where the term “zinc” refers to zinc include zinc chloride, zinc sulfate, zinc lactate and zinc citrate and the term “cinnamaldehyde” embraces isolated cinnamaldehyde and synthesized cinnamaldehyde).  The cinnamaldehyde and zinc are present in the composition in amounts and ratios overlapping with those required by the instant claims .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
Applicant’s comment on pages 7-8 that it would be premature at this stage in prosecution to file a terminal disclaimer because the present claims have not yet been allowed therefore the final version of these claims is not yet known is noted.  The double patenting rejections apply to the claims as they are currently written, therefore these double patenting rejections are maintained.  
Regarding Applicant's argument that the double patenting rejections should be held in abeyance, the double patenting rejections apply to the claims as they are currently written, therefore these double patenting rejections are maintained.  Further, Applicants’ request to hold the rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the rejection is maintained in the absence of a terminal disclaimer.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617